Holmes, J.
This is a second attempt to assert an easement over a small piece of land, which was before the court in Boston Water Power Co. v. Boston, 127 Mass. 374. The land in question is a triangular piece lying in the acute angle between Huntington Avenue and St. James Avenue (formerly St. James Street) where they meet, on the territory recently reclaimed from the Back Bay in Boston. It is bounded on the other side (easterly) by a forty-foot way, now called Trinity Place. The present plaintiff owns an estate to the southeast of the triangle, and separated from it by the intersection of St. James Avenue and Trinity Place, which cross each other at right angles. He derives his title through a deed from the defendant to Matthews conveying a large tract, of which the plaintiff’s *415estate is a portion. The material part of this deed was in these words: “ bounded and described, according to a plan recorded herewith, as follows, viz.: . . . . thence turning and running northerly, three hundred and ninety feet, to St. James Street, on a street forty feet wide [now Trinity Place] ; thence turning and running easterly on said St., James Street, one hundred and forty-eight feet.” The plan referred to, like that in the former case, shows the street lines opposite the triangle in question, but does not enclose the triangle, and the plaintiff founds his claim upon this fact. Perhaps it should be added, that the plan has some marks of completeness to the westward of the triangle, on the farther side of it from the Matthews tract, which is an argument, as far as it goes, that leaving the nearer space unenclosed amounted to a declaration that it was to remain open. But we are of opinion, upon inspection of the plan and the construction of the deed, that no such right was attached to the land conveyed to Matthews.
The lines on the opposite sides of the ways enclosing the triangle cannot be taken to mean that all within them shall be open. They are side lines of streets, and extend in the same directions as far as the streets are shown on the plan. They are put down irrespective of their accidental relation to each other by reason of which they enclose a parcel of land. They mean no more in this place than at any other point in their course. They cannot be dealt with like a triangle drawn as such, and are wholly unlike two lines obviously drawn in relation to each other for the purpose of indicating a street between, as in Farnsworth v. Taylor, 9 Gray, 162. In this case the omission of any one of the three lines would not affect the propriety of inserting the others. It is true that there are no inner street lines enclosing the triangle; that the plan shows, by the street names and otherwise, that some land around the triangle was intended to be open; and that there is nothing except the equal width of the streets elsewhere to show where, if anywhere, the lines were to be drawn. But the absence of lines, if under any circumstances it could be sufficient to establish an easement in cases like the present, in this instance rather suggests uncertainty as to the details of the ultimate laying out of the land, and did not sufficiently and clearly say to Matthews, This space *416is forever to remain vacant. If the plan had only shown the side lines of the forty-foot street and of St. James Street, obviously no inference could be drawn that an indefinite space was to be kept open. The line of Huntington Avenue does not change the case, because it is not inserted with that intent. Its primary object is to mark the course of the avenue, and it does not necessarily import any other purpose. If the enclosed space had been con-, siderable, the question would hardly have been raised. The fact that it is small makes no difference in the legal effect of the plan. In short, while it is undoubtedly true that the plan did not show any affirmative intention to enclose or build upon the triangle in question, we think that it is also true that the plan failed to assert a contrary intention so definitely as to give Matthews an easement.
Our opinion is confirmed by the words of the deed, and the circumstances at the time it was executed. The precise form of reference to the plan is to be noticed. It is “ bounded and described, according to a plan,” &e. These words are satisfied if the reference to the plan be taken to have been for purposes óf boundary and description. As was pointed out by the de-. fendant’s counsel, the curved boundary to the south could not have been described otherwise so easily as by delineation. Plans are constantly used for this purpose, and there is no presumption that a reference to one enlarges or adds to the easements otherwise conveyed. In Farnsworth v. Taylor, ubi supra, the plan was referred to for the street in controversy.
The deed gave Matthews a forty-foot way on one side of his tract next the triangle, and St. James Street on the other. This was fifty feet wide as far as laid out, and was intended to be of that width until it reached the forty-foot street. Without inquiring too nicely as to the limit of the easements created by the words alone, it is clear that, applied to the land, as they might have been perfectly well, without the plan, the words would not have given Matthews what the plaintiff claims. Yet they deal with the subject matter. It is somewhat harder to enlarge their scope, or to add to them by reference, than it would be to import an easement where the deed was silent.
The tract conveyed to Matthews, after stretching three hundred and ninety feet to the south from St. James Street, turned *417at right angles, and extended westerly three hundred feet, to Dartmouth Street, in the rear of the proposed site of the Museum of Fine Arts, which lay between that portion of the Matthews parcel and the triangle. If the plaintiff’s argument be correct, the easement was annexed to the whole of this estate, although useless to the greater part of it. The plaintiff makes no attempt to introduce any principle of apportionment on the ground that the parcel was manifestly destined to be cut up into building lots.
Passing now to circumstances outside of the deed and plan, Matthews was the president of the defendant corporation. Just north of the triangle, almost touching it and parallel to St. James Street, was the line of division between the defendant’s lands and those of the Commonwealth; so that while it was known to have been determined that Huntington Avenue should be one hundred feet wide, so far as appears, it was open to the State to change its plans with regard to the portion directly to the north, and thus to necessitate some corresponding changes on the part of the Water Power Company. Again, so far as appears, the land to the south was only the “ proposed ” site for the Institute of Fine Arts; and here again changes were possible. Most of the land in question had not been graded, and some of it was still under water. These facts explain a certain degree of vagueness in the plan, and are against its being interpreted as creating an easement by implication.
Taking the circumstances, the mention of the ways in the deed,, the form of reference to the plan, and the plan itself, as it appears on inspection, into account, we have no doubt with regard to our conclusion.
We have considered the case apart from another fact, which would of itself be a serious obstacle in the way of the plaintiff’s recovery. The deed was recorded on June 28, 1866. The plan, instead of being recorded with it, was not even completed until July 5. Without otherwise insisting on this fact, we think that it lends additional confirmation to the construction which we have adopted. If the plan had been referred to in terms as one to be completed thereafter, it would hardly be contended that it was to be construed as enlarging or adding to the easements granted by the words of the deed. The difficulties are equally *418great in giving such a construction to a plan which was in fact not yet completed.
As Matthews got no title legal or equitable to the alleged easement, the plaintiff could take none. Bill dismissed.